IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43473

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 467
                                                )
       Plaintiff-Respondent,                    )   Filed: April 5, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JAMES WEST-EATON,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Appeal from order relinquishing jurisdiction, dismissed; appeal from order
       denying I.C.R. 35 motion for reduction of sentence, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       James West-Easton pled guilty to an amended charge of sexual abuse of a child under the
age of sixteen years. I.C. § 18-1506(1)(b). In exchange for his guilty plea, an additional charge
was dismissed. The district court sentenced West-Eaton to a unified term of seven years, with a
minimum period of confinement of three years, but retained jurisdiction for 180 days. West-
Eaton’s judgment of conviction and order retaining jurisdiction was filed on July 1, 2009. On
December 31, 2009, the district court entered an order extending its jurisdiction for an additional
fourteen days. On January 13, 2010, the district court entered another order extending its


                                                1
jurisdiction for an additional eight weeks. On March 5, 2010, the district court again extended
its jurisdiction until May 17, 2010. On April 6, 2010, the district court entered an order
suspending West-Eaton’s sentence and placing him on probation.
          West-Eaton violated the terms of his probation and, in November 2014, the district court
revoked probation, ordered execution of the original sentence, but again retained jurisdiction.
On June 25, 2015, the district court relinquished jurisdiction. West-Eaton filed an I.C.R 35
motion, which the district court denied. West-Eaton appeals, claiming that the district court
erred in relinquishing jurisdiction and in denying West-Eaton’s Rule 35 motion for reduction of
his sentence.
          We consider first the state’s argument that West-Eaton cannot obtain relief because the
district court had no jurisdiction to extend West-Eaton’s participation in the rider program. The
district court retained jurisdiction for 180 days on July 1, 2009, pursuant to I.C. § 19-2601(4)
(2004).     The district court’s jurisdiction expired on December 28, 2009, and West-Eaton
automatically came under the control of the Department of Correction. See State v. Petersen,
149 Idaho 808, 31, 121 P.3d 961, 962 (Ct. App. 2010).               Because the district court lost
jurisdiction on December 28, 2009, all subsequent proceedings in West-Eaton’s case would have
been a legal nullity. See Petersen, 149 Idaho 808, 811, 241 P.3d 981, 984 (Ct. App. 2010).
Although the district court entered several orders extending its jurisdiction, it was required to do
so before the 180-day period of retained jurisdiction expired. The district court entered its first
extension order on December 31, 2009, (three days after it lost jurisdiction). Any attempt to
place a defendant on probation after the expiration of the statutorily authorized review period is
void. State v. Taylor, 142 Idaho 30, 31-32, 121 P.3d 961, 962-63 (2005).
          Citing State v. Wolfe, 158 Idaho 55, 343 P.3d 497 (2015), West-Eaton argues that
res judicata bars the state’s claim that the district court lacked jurisdiction to extend the period of
retained jurisdiction. West-Eaton points out that the state did not appeal from the district court’s
December 31, 2009, order or from other orders entered thereafter, all of which were entered
without jurisdiction. Wolfe, however, is distinguishable. In Wolfe, the question of the court’s
jurisdiction was raised in a Rule 35 motion and again in a petition for post-conviction relief. In
both cases, the district court denied relief on procedural grounds. On appeal, the Supreme Court
held that, even if the dismissal of Wolfe’s claims on procedural grounds was erroneous, Wolfe


                                                  2
was entitled to appeal from those decisions and bring forward his preserved jurisdictional claim.
Having failed to do so, his jurisdictional claim was barred by res judicata.            Here, the
jurisdictional claim was not raised until the state filed its brief in this appeal. The doctrine of
res judicata bars relitigation of issues that have been previously decided in an action between the
same litigants. See State v. Rhoades, 134 Idaho 862, 863, 11 P.3d 481, 482 (2000); State v.
Beam, 115 Idaho 208, 210-11, 766 P.2d 678, 680-81 (1988). The issue of whether an action is
barred by res judicata is a question of law over which we exercise free review. Rhoades, 134
Idaho at 863, 11 P.3d at 482. The question of the district court’s jurisdiction has not previously
been raised or decided. Therefore, the claim is not barred by res judicata.
         The district court was without jurisdiction to place West-Easton on probation or grant
his Rule 35 motion for reduction of sentence. Therefore, the appeals from the orders of the
district court relinquishing jurisdiction and denying West-Eaton’s Rule 35 motion are dismissed.




                                                 3